Luke, J.
1. Where the order upon a motion for a new trial provided that the hearing upon the motion should be had on a certain day in vacation, and that if not then heard the motion should be heard at the next regular term of court, it was not error for the court to dismiss the motion at the next regular term because “ no appearance was had for movant, and no approved brief of evidence or amended motion was filed. ”
2. A motion to reinstate the motion for a new trial, upon the ground that no regular term of the court was in session, because the court had assembled without there being jurors present, was properly overruled, the judge having previously to the term published an order to the effect , that “ jurors summoned for the regular June term will not be required to attend until an adjourned term is held some time in July, the date of which will be fixed by order of the court. . . The court will meet Monday, June 14th [the regular term for holding the June term of the court], for the purpose of hearing motions, allowing pleas of guilty to be entered, and trying such cases as can be disposed of without a jury trial.” Within the purview of the statute, the court was regularly convened and in session to hear the motion for a new trial, and it was not error to dismiss it upon the ground stated, nor was it error to refuse to reinstate the dismissed motion.

Judgment affk'med.


Broyles, G. J. and Bloodworih, J., concur.